In this cause Mr. Chef Justice TERRELL., Mr. Justice WHITFIELD, and Mr. Justice CHAPMAN are of the opinion that the decree in this cause should be affirmed while Mr. Justice BROWN, Mr. Justice BUFORD, and Mr. Justice THOMAS are of opinion that the said decree should be reversed. When the members of the Supreme Court, sitting six members in a body and after full consultation it appears that the members of the Court are permanently and equally divided in opinion as to whether the decree *Page 500 
should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the Court, the decree should be affirmed; therefore it is considered, ordered, and adjudged under the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. 51, that the decree of the circuit court in this cause be and the same is hereby affirmed.
Affirmed.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.